Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


Claim Objection
Claim 7 is objected to because of the following informalities: “the copper circuit” on line 3 of the claim lacks a proper antecedent basis.  Appropriate correction is required.


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biber (CN-102288930-A).

Claim No
Claim Feature
Prior art
Biber (CN-102288930-A)
1
A flexible radio frequency receiving coil array, wherein the flexible radio frequency receiving coil array is arranged on a flexible panel, and the flexible radio frequency receiving coil array comprises a plurality of rows of coil units, two adjacent rows of coil units among the plurality of rows of coil units are arranged in a staggered manner; 

Biber discloses a flexible radio frequency coil array (1) as claimed, cf. Fig. 1 and 2.

The coil array comprises a flexible panel (10).

The coil array comprises a plurality of rows (R1, R2, etc.) of coil units (3), cf. Fig. 1.
 
The two adjacent rows of coil units (3) are described to be arranged in staggered manner as claimed, cf. abstract. 



preamplifiers are arranged inside the coil units, and two preamplifiers of two adjacent coil units in the flexible radio frequency receiving coil array are arranged on the same preamplifier installation plate on the flexible panel, wherein the flexible panel is arranged with a plurality of preamplifiers installation plates, and each row and each column of preamplifier installation plates are arranged along straight lines, respectively.
Preamplifiers (6) are arranged inside coil units (3), cf. Fig. 1.

Two preamplifiers of two adjacent coil units (3) are arranged on the same preamplifier installation plates (4) on the flexible panel (10). 

The flexible panel (10) is arranged with a plurality of preamplifier installation plates (4), cf. Fig. 1.

Preamplifier installation plates (cluster 4) are arranged in rows which are straight lines, cf. Fig. 1

Preamplifier installation plates (4) on odd rows and even rows are arranged in separate straight line columns, cf. Fig. 1.

Claim 1 is not patentable over Biber.

2
The flexible radio frequency receiving coil array of claim 1, wherein a size of a coil unit at a head of each odd row and a size of a coil unit at an end of each even row in the flexible radio frequency receiving coil array are both smaller than a size of each of the remaining coil units, and the coil units of the odd rows are aligned with the coil units of the even rows at two ends.

Claim 2 is not met by Biber, as Biber shows coil unit (3) at the head of a row being larger than size of the remaining coils units (3), cf. Fig. 1.

7
The flexible radio frequency receiving coil array of claim 1, wherein the flexible panel comprises a flexible circuit board and a flexible installation board, the copper circuit of the coil units is printed on the flexible circuit board, and the preamplifiers installation plate is arranged on the flexible installation board.
Claim 7 is not met by Biber, as Biber describes the plate (electronic device cluster 4) to be rigid, cf. ¶ [0053].



Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852